Case: 20-1203   Document: 52     Page: 1   Filed: 05/26/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    EDGEWELL PERSONAL CARE BRANDS, LLC,
    INTERNATIONAL REFILLS COMPANY, LTD.,
              Plaintiffs-Appellants

                            v.

                  MUNCHKIN, INC.,
                   Defendant-Appellee
                 ______________________

                       2020-1203
                 ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 2:18-cv-03005-PSG-
 JPR, Judge Philip S. Gutierrez.
                  ______________________

        ON PETITION FOR PANEL REHEARING
                ______________________

  Before MOORE, Chief Judge *, NEWMAN and HUGHES, Cir-
                       cuit Judges.
 PER CURIAM.




    *     Chief Judge Kimberly A. Moore assumed the posi-
 tion of Chief Judge on May 22, 2021.
Case: 20-1203    Document: 52      Page: 2    Filed: 05/26/2021




 2        EDGEWELL PERSONAL CARE BRANDS      v. MUNCHKIN, INC.



                         ORDER
    Appellee Munchkin, Inc. filed a petition for panel re-
 hearing. A response to the petition was invited by the court
 and filed by Appellants Edgewell Personal Care Brands,
 LLC and International Refills Company, Ltd.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The petition for panel rehearing is granted to the ex-
 tent that the previous precedential opinion and judgment,
 issued March 9, 2021, are withdrawn and replaced with the
 modified precedential opinion and judgment accompanying
 this order. The only change from the previously issued
 opinion is the addition of a sentence on page 13, lines 3–6.


                                    FOR THE COURT

 May 26, 2021                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court